Citation Nr: 0123584	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

 Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and an acquaintance


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
1985.
 
By a decision entered in May 1997, the RO, among other 
things, denied a claim for service connection for PTSD.  The 
veteran appealed the RO's denial to the Board of Veterans' 
Appeals (Board).  The Board remanded the matter to the RO for 
additional development in July 1998, and thereafter denied 
the claim by a decision entered in July 1999.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In November 1999, the parties to the appeal 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  In the joint motion, the parties 
agreed that the Board's decision should be vacated, and the 
matter remanded, because the Board had not discussed in its 
decision whether there had been adequate compliance with the 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III, para. 5.14c (pertaining to PTSD claims based on personal 
assault).  See, e.g., Patton v. West, 12 Vet. App. 272, 278 
(1999); YR v. West, 11 Vet. App. 393 (1998).  By order dated 
in December 1999, the Court granted the joint motion, vacated 
the Board's July 1999 decision, and remanded the matter to 
the Board.

In August 2000, the Board remanded the matter to the RO for 
further development.  The case was returned to the Board in 
June 2001, and action on a request for hearing was undertaken 
in July.

Documents added to the file since the time of the Board's 
August 2000 remand show that the veteran has perfected an 
appeal to the Board of another matter, unrelated to his claim 
for service connection for PTSD.  Documents also show that he 
has appointed a different representative on that matter.  
Consequently, that matter will be the subject of a separate 
decision.


REMAND

When the Board remanded this claim to the RO in August 2000, 
the Board, among other things, asked the RO to request from 
the veteran information pertaining to sources that could 
document any behavioral changes he underwent as the result of 
an alleged in-service incident in which he was intentionally 
scalded by a girlfriend.  The Board asked the RO to follow up 
any leads in that regard and, if necessary, to arrange to 
have the evidence reviewed by a VA psychologist for 
interpretation, as set forth in VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14c.

The record shows that the RO sent the veteran a PTSD personal 
assault questionnaire in October 2000, and that the veteran 
and his attorney thereafter submitted responses to the 
questionnaire in December 2000 and January 2001.  In their 
responses, the veteran and his attorney indicated, among 
other things, that that the veteran had made sudden requests 
for a change in his military occupational specialty (MOS) or 
duty assignment during service; that he had increased his use 
of leave without an immediate reason; that he had developed a 
disregard for military or civilian authority; that he had 
overeaten and abused alcohol and marijuana after the alleged 
scalding incident; and that superiors had attempted to have 
him tried by court martial for drug use.  The veteran also 
provided lay statements from his mother, his wife, and 
another acquaintance describing behavioral changes he 
underwent, to include changes noted in the fall of 1984, 
several months after the alleged assault.

In light of the additional information provided by the 
veteran, the Board finds that a remand for further 
development of this claim is necessary.  38 C.F.R. § 19.9 
(2000).  Specifically, in order to determine whether any 
record was made of certain personnel matters the veteran has 
described-including his requests for change in his MOS or 
duty assignment, his increased use of leave, and efforts to 
have him tried for drug use-the RO should make efforts to 
obtain a copy of his complete service personnel file.  In 
addition, because he has now submitted statements from third 
parties describing behavioral changes that were observed, to 
include changes that were observed in the months following 
the alleged assault, the RO should have the evidence reviewed 
by a psychologist for interpretation, as set forth in VA 
Adjudication Procedure Manual M21-1, Part III, para. 5.14c.

The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes and regulations direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); (enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001)); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)).  These changes are applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim 
has not been considered under the amended statutes and 
regulations.  Therefore, the application must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
This new law, which was enacted in November 2000 and applies 
to claims pending at that time, contains revised notice 
provisions and additional requirements pertaining to VA's 
duty to assist.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156, 3.159, 
3.326(a)) are fully met.  

2.  As part of the development required 
under the new law, the RO should contact 
the service department and request a 
copy of the veteran's complete service 
personnel file.  If the records are not 
received from the service department on 
the first attempt, the RO should 
continue efforts to obtain the records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  The 
service department's response(s), and 
any evidence received, should be 
associated with the claims folders.  If 
the RO is unable to obtain the evidence, 
the RO should notify the veteran of that 
fact; identify the records it has been 
unable to obtain; explain the efforts 
that it has made to obtain them; and 
describe any further action to be taken 
with respect to the claim.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran's claims folders sent to a 
psychologist.  The psychologist should 
be asked to review the evidence in the 
claims folders for purposes of assessing 
the likelihood that the veteran suffered 
a personal assault in service.  
Specifically, the examiner should be 
asked to provide an opinion as to 
whether the record reflects changes in 
the veteran's behavior which, in a 
clinical sense, are at least as likely 
as not indicative of personal assault.  
See VA Adjudication Procedure Manual 
M21-1, Part III, para. 5.14c.  In so 
doing, the psychologist should consider 
factors such as whether the veteran, 
after the date of the alleged assault, 
had visits to a medical or counseling 
clinic or dispensary without a specific 
diagnosis or specific ailment; whether 
he made sudden requests to change his 
MOS or duty assignment without 
justification; whether he increased use 
of, or abused, leave without any 
apparent reason; whether there were 
changes in performance and performance 
evaluations; whether there was increased 
or decreased use of prescription 
medications; whether there was increased 
use of over-the-counter medications; 
whether there was evidence of substance 
abuse such as alcohol or drugs; whether 
he exhibited obsessive behavior, such as 
overeating or undereating; whether there 
were unexplained economic or social 
behavioral changes; whether there was 
treatment for physical injuries around 
the time of the claimed trauma, but not 
reported as a result of the trauma; and 
whether there was a breakup of a primary 
relationship.  The psychologist should 
also consider and discuss the chronology 
of any documented changes in behavior 
(the record shows, for example, that the 
veteran had problems with being 
overweight prior to the alleged 
assault); possible reasons for changes 
in the veteran's behavior during service 
other than personal assault (the record 
shows, for example, that the veteran's 
brother died while the veteran was in 
service); and any apparent discrepancies 
in behavior reported by third parties 
(the record shows, for example, that the 
veteran was interacting well with his 
present wife in September 1984, when 
they got engaged, but that a friend 
described him in the fall of 1984 as 
"moody, short-tempered, [and] very 
abrasive . . . .").  A complete 
rationale for all opinions should be 
provided. 

4.  The RO should thereafter review the 
file and determine whether the file 
contains corroborating evidence of an 
in-service stressor.  In so doing, the 
RO must apply the equipoise standard of 
proof contained in 38 U.S.C.A. 
§ 5107(b), and not the preponderance of 
the evidence standard contain in the VA 
Manual M21-1.

5.  If, and only if, the RO determines 
that the record contains corroborating 
evidence of an in-service stressor, the 
RO should arrange for the veteran to be 
afforded an examination by a board of 
two psychiatrists who have not 
previously examined him, if available, 
to determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiners 
the stressor or stressors that it has 
determined are corroborated by the 
record, and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report should reflect that 
the examiners have reviewed the 
pertinent material in the claims 
folders.  If a diagnosis of PTSD is 
made, the examiners should specify:  (1) 
whether each alleged stressor found by 
the RO to be corroborated by the record 
is sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found by the 
RO to be corroborated by the record and 
found by the examiners to be sufficient 
to produce PTSD.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folders and a copy of this REMAND 
must be made available to the examiners 
prior to the examination.

6.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
claim for service connection for PTSD.  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


